This appellant was convicted for the unlawful possession of a still, and appealed. Upon an examination of the evidence, we find it ample to support the verdict of the jury, and to sustain the judgment of conviction. The facts, being in conflict, presented a jury question. The points of decision here presented have been examined and considered. Each of the exceptions reserved to the court's rulings is clearly without merit. No extended discussion is deemed necessary. The record proper being regular in all things, the judgment of conviction from which this appeal was taken is affirmed.
Affirmed.